DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received November 24, 2021 (the “Response”).  
In response to the Response, the previous (1) drawing objections under 37 C.F.R. § 1.84; (2) objection to the abstract under 37 C.F.R. § 1.72; (3) objection to the claims under 37 C.F.R. § 1.71(a); (4) rejection of claims 2, 5 and 8–14 under 35 U.S.C. § 112(b); and (5) rejections of claims 1–15 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–5, 7–12, and 14–20 are currently pending.  

Allowable Subject Matter
Claim 17 would be allowable if rewritten to (1) overcome the below rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base independent claim 1.

Drawings
37 C.F.R. § 1.83(a) recites 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).

See Fig. 1, items 106, 108, 110, 112.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a): 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claim 20 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  
Notably, claim 20 recites “wherein the trained data model only uses an unsupervised learning technique.”  The Examiner emphasizes “only” because claim 20 recites the trained data model does not ever use anything but an unsupervised learning technique—a negative limitation.  The Specification does not disclose the trained data model not ever using anything but an unsupervised learning technique.
Therefore, the claims contain a negative limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The Examiner recommends amending claim 20 to recite “wherein the trained data model 
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–5, 7–12, and 14–20 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
(1) claim 1, line 11, “the standard attribute” lacks clear antecedent basis.  See MPEP § 2173.05(e).  Moreover, the Examiner is uncertain as to which See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  
Claims 8 and 15 by analogy.
(2) claim 16, line 3, “the different vendors” lacks clear antecedent basis.  
(3) claim 16, line 2, although antecedent basis exists for “the plurality of network devices” (claim 1, line 9), antecedent basis does not exist for “the plurality of network devices that belong to the different vendors.”
35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d): 
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Notably, claim 19 recites “The method as claimed in claim 1, wherein the standard attributes are active or deactive.”  But every standard attribute is always either active or deactive by inherency.  Thus, claim 19 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

Claim Rejections – 35 U.S.C. § 103
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, and 18–20 are rejected under 35 U.S.C. § 103 as being obvious over Jain et al. (US 9,219,639 B2; filed Mar. 9, 2015) in view of Whitner et al. (US 10,637,737 B2; filed Mar. 28, 2017).
Response to Arguments
	Applicants argue 
Jain does not teach or suggest, at least, “mapping, by a trained data model, the network alarm with standard attributes, wherein the trained data model is developed by learning upon a plurality of network alarms indicating operating conditions of a plurality of network devices and attributes pre- identified to be associated with each of the plurality of network alarms; and when the standard attribute does not exist, creating, by the trained data model, a new attribute corresponding to the network alarm,” as recited by claim 1.

Response 11–12.
	The Examiner is unpersuaded of error.  At the outset, the Examiner notes merely reciting language of the claims and asserting the cited prior art references do not teach or suggest a claim limitation is insufficient.  See 37 C.F.R. § 1.111(b) (“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”); see also 37 C.F.R. § 41.37(c)(1)(iv) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted [a previous version of] Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  
Turning to the rejection, the Examiner relies principally on Jain for teaching many of the recited elements of claim 1.  See Office action 7–8, mailed Aug. 24, see also below rejection.  Of particular note, the Examiner finds Jain teaches mapping, by a data model, the network alarm with standard attributes, wherein the data model is developed by updating a plurality of network alarms indicating operating conditions of a plurality of network devices and attributes pre-identified to be associated with each of the plurality of network alarms; and when the standard attribute does not exist, create a new attribute corresponding to the network alarm.  See below rejection.  The Examiner further finds (A) Jain’s data model developed by updating a plurality of network alarms is not a trained data model developed by learning upon the plurality of network alarms; and (B) Jain’s data model that creates a new attribute corresponding to the network alarm when the standard attribute does not exist is not a trained data model, turning to Whitner to show that Jain’s deficiencies are known in the art.  See below rejection; accord Response 12 (Applicants acknowledging “the Office Action asserts . . . that Jain does not describe a ‘trained data model.’.”).  Thus, the Examiner proposes to include Whitner’s teaching with Jain, such that the combined system predictably yields the disputed limitation.  Accordingly, Applicants’ arguments regarding Jain’s alleged individual shortcomings (see Response 11–12) are unavailing.  Here, the rejection is not based solely on Jain, but rather on the cited references’ collective teachings.  See In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
	Next, Applicants argue 
Whitner does not teach or suggest, at least, “when the standard attribute does not exist, creating, by the trained data model, a new attribute corresponding to the network alarm,” as recited by claim 1.  This is at least because the classifications appear to be previously chosen in the supervised, trained machine learning model, and not a model that is able to create “a new attribute corresponding to the network alarm.”

Response 12.
See below rejection.  Notably, the Examiner does not rely on Whitner to teach “when the standard attribute does not exist, creating, by the trained data model, a new attribute corresponding to the network alarm,” as recited by claim 1.  As discussed above, the Examiner finds Jain teaches when the standard attribute does not exist, create a new attribute corresponding to the network alarm.  See below rejection.  The Examiner further finds Jain’s data model that creates a new attribute corresponding to the network alarm when the standard attribute does not exist is not a trained data model, turning to Whitner to show that Jain’s deficiencies are known in the art.  Thus, the Examiner proposes to include Whitner’s teaching with Jain, such that the combined system predictably yields the disputed limitation.  See Keller; Merck
The Rejection
Regarding claim 1, while Jain teaches a method comprising:
receiving (at fig. 3, item 304), using a network adapter (“a network interface or adapter 123” at 4:5–6; fig. 1 illustrates an alert management module item 101 including item 123), a network alarm (“the alert” at 6:24; alert generated at fig. 3, item 302) related to an operating condition of a network device (fig. 2, computing system item 204; “the IT support team may only have interest in alerts from particular computing resources of the computing system.  For example, an IT support team may have interest in receiving notifications of alerts relating to an e-mail server” at 6:26–28, emphasis added) present in a computer network (fig. 2, item 220);
analyzing (at fig. 3, items 311–312) information present in the network alarm to determine elements (fig. 4, elements of the alert that relate to items 402, 404, 406; “the alert type of the received alert” at 6:45–56; fig. 4, item 306 and 
mapping, by a data model (fig. 4, item 400), the network alarm with standard attributes (fig. 4, the standard attributes associated with items 402, 404, 406),
wherein the data model is developed by updating a plurality of network alarms (“an IT support team member may update the alert ruleset 400 as needed to add new alert types 402, remove alert types, edit secondary conditions 404, change priorities 406, and so on.  In this way, the alert management system described provides IT support teams with the flexibility of conforming the alert ruleset 400 to their particular IT practices” at 9:46–52) indicating operating conditions of a plurality of network devices (the alert ruleset 400 indicates operating conditions of particular computing resources of a computing system such as e-mail server and a mobile phone secure enterprise server at 6:26–31; “computing resources of a computer system” at 1:62; “computing resources such as, for example, computing devices, hardware components, and software applications” at 1:24–26) and attributes pre-identified (“change priorities 406” at 9:46–52) to be associated with each of the plurality of network alarms; and
when the standard attribute does not exist, create, by the data model, a new attribute (“an IT support team member may update the alert ruleset 400 as needed to add new alert types 402, remove alert types, edit secondary conditions 404, 
Jain does not teach, in italics, (A) a trained data model developed by learning upon the plurality of network alarms; and (B) creating, by the trained data model, a new attribute corresponding to the network alarm.
(A), (B)
Whitner teaches a trained data model (“trained machine learning model” at 24:64; “a consolidated supervised machine learning model may be trained based upon a global optimization that includes the machine learning model described above in the alarm classifier and a machine learning model that implements adjustments” at 24:65–25:2) developed by learning upon a plurality of network alarms (“the training may be based upon historical data in the response log 108.  In some embodiments, the response log may include a history of previous alarms and their classification” at 25:3–6).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jain’s data model to be a trained data model developed by learning upon the plurality of network alarms as taught by Whitner for “managing alarms from distributed applications.”  Whitner 1:9–10.
Regarding claim 3, Jain teaches wherein objects (“compare keywords extracted from the subject of the alert email message to keywords listed in the alert ruleset 400 for the alert type 402” at 9:5–7; “identifies one or more keywords and is configured such that the alert is discarded when the alert does not comprise any of the one or more keywords” at claim 1) of the network alarm is mapped with the standard attributes.
Regarding claim 4, Jain teaches wherein the standard attributes include Specific Problem, Severity, Priority (fig. 4, item 406), Unique Identifier, Probable Cause, Enumeration value, and Clearance.
claim 7, while the Jain/Whitner combination teaches wherein the mapping is performed using supervised learning techniques (“training a supervised machine learning model” at Whitner 16:25–26), the Jain/Whitner combination does not teach unsupervised learning techniques.
	Learning techniques are either supervised or unsupervised.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Jain/Whitner combination’s learning techniques to also be unsupervised since “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 8, Jain teaches a system (fig. 1, item 101) comprising: processor (fig. 1, item 103); and a memory (fig. 1, item 115) including instructions that, when executed on the processing circuitry, cause the system to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 8.
Regarding claims 10, 11, and 14, claims 3, 4, and 7, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3, 4, and 7 are, respectively, equally applicable to claims 10, 11, and 14.
Regarding claim 15, Jain teaches a non-transitory computer readable medium (fig. 1, item 115) including instructions that, when executed by processing circuitry (fig. 1, item 103), cause a system to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
claim 18, Jain teaches further comprising:
when1 the at least one of keywords is “Trap,” “Temperature,” “Fail,” or “Assert,” increasing a ranking of the network alarm.
Regarding claim 19, Jain teaches wherein the standard attributes (fig. 4, the standard attributes associated with items 402, 404, 406) are active or deactive (by inherency; see above 35 U.S.C. § 112(d) rejection).
Regarding claim 20, while the Jain/Whitner combination teaches wherein the trained data model (Jain fig. 4, item 400; “trained machine learning model” at Whitner 24:64; “a consolidated supervised machine learning model may be trained based upon a global optimization that includes the machine learning model described above in the alarm classifier and a machine learning model that implements adjustments” at Whitner 24:65–25) uses an supervised learning technique (Whitner 24:65–25),
the Jain/Whitner combination does not teach only using an unsupervised learning technique.
A learning technique is either supervised or unsupervised.  Moreover, a learning technique is either used or only used.  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Jain/Whitner combination’s learning technique to be unsupervised and the Jain/Whitner combination’s learning technique to be only used since “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007); see also MPEP § 2143(E).

Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being obvious over Jain in view of Whitner, and in further view of Wessels et al. (US 9,571,334 B2; filed Jan. 26, 2015).
Regarding claim 2, while the Jain/Whitner combination teaches the plurality of network devices (“computing resources of a computer system” at Jain 1:62; “computing resources such as, for example, computing devices, hardware components, and software applications” at Jain 1:24–26),
the Jain/Whitner combination does not teach wherein the plurality of network devices belonging to different vendors have different alarm formats.
Wessels teaches a plurality of network devices belonging to different vendors have different alarm formats (“The alarm collector 110 may normalize the incoming alarms 103 such that alarms from different vendor equipment and/or using different formats may be analyzed by the alarm analyzer 120 using vendor-agnostic methods” at 4:9–13; 1:45–48).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Jain/Whitner combination’s plurality of network devices to belong to different vendors have different alarm formats as taught by Wessels “to collect, filter, and normalize network alarms so that relevant alarms may be jointly processed and analyzed.”  Wessels 2:3–6.
claim 9, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claim 9.
Regarding claim 16, while the Jain teaches wherein the network alarm (“the alert” at 6:24; alert generated at fig. 3, item 302) is formatted (when mapped to the data model item 400 at fig. 3, item 311) from the plurality of network devices (the alert ruleset 400 indicates operating conditions of particular computing resources of a computing system such as e-mail server and a mobile phone secure enterprise server at 6:26–31; “computing resources of a computer system” at 1:62; “computing resources such as, for example, computing devices, hardware components, and software applications” at 1:24–26), 
the Jain/Whitner combination does not teach the network devices belong to the different vendors.
Wessels teaches a plurality of network devices belonging to different vendors (“The alarm collector 110 may normalize the incoming alarms 103 such that alarms from different vendor equipment and/or using different formats may be analyzed by the alarm analyzer 120 using vendor-agnostic methods” at 4:9–13; 1:45–48).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Jain/Whitner combination’s plurality of network devices to belong to different vendors as taught by Wessels “to collect, filter, and normalize network alarms so that relevant alarms may be jointly processed and analyzed.”  Wessels 2:3–6.

Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being obvious over Jain in view of Whitner, and in further view of Van Horne et al. (US 8,352,592 B2; filed Apr. 12, 2010).
claim 5, while the Jain/Whitner combination teaches wherein the standard attributes (fig. 4, the standard attributes associated with items 402, 404, 406) are pre-identified (“change priorities 406” at Jain 9:46–52) to be associated with the plurality of network alarms based on definitions of the elements (Jain fig. 4, items 402) corresponding to the plurality of network devices (“computing resources of a computer system” at Jain 1:62; “computing resources such as, for example, computing devices, hardware components, and software applications” at Jain 1:24–26),
the Jain/Whitner combination does not teach the elements stored in Management Information Bases (MIBs).
Van Horne teaches storing elements in MIBs (“memory 316 or resources 322 may store or comprise one or more management information bases (MIBs) configured to store MIB objects” at 6:65–67).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Jain/Whitner combination’s elements to be stored in MIBs as taught by Van Horne for managing the network devices in the computer network. 
Regarding claim 12, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 11062240 B2.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The increasing method-step is conditional and, therefore, need not be satisfied to meet claim 1.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Jan. 19, 2022); see also MPEP § 2111.04(II) (citing Schulhauser).